Title: From Benjamin Franklin to John Adams, 5 February 1784
From: Franklin, Benjamin
To: Adams, John


          
            Sir,
            Passy, Feb. 5. 1784
          
          I received the Letter you did me the Honour of writing to me the 24th past. You have had a terrible Passage indeed, taking it all together from London to Amsterdam. The Season has been, and continues, uncommonly severe, and you must have suffered much. It is a Pity that the good Purpose of your Voyage, to save if possible the Credit of Mr Morris’s Bills could not be accomplished, by your obtaining a Loan from the Regency. I do not wonder at their declining it, nor at the Stop you mention as put to the general Loan by the News of the Diversity of Sentiments among the States about the Plan of Impost. I hope these mischievous Events will at length convince our People of the Truth of what I long since wrote to them, that the Foundation of Credit abroad must be laid at home. When the States have not Faith enough in a Congress of their own chusing, to trust it with Money for the Payment of their common Debt, how can they expect that that Congress should meet with Credit when it wants to borrow more Money for their Use from Strangers?
          
          Your Excellency saw in England the Instructions brought to us by Capt. Jones from the Congress, and which you forwarded to me. Expecting your & Mr Jay’s speedy Return hither, I took no Step in consequence of them. Mr Jay is now return’d. And we are both desirous of knowing whether it is your Intention to join us again here, in order to execute those Instructions; because in that Case we should wait your Arrival.
          I have the honour to be, Your Excellency’s most obedient & most humble Servant
          
            B. Franklin
            His Excellency John Adams, Esqr.
          
         
          Endorsed: Dr Franklin Feb 5 ansd 11. 1784.
        